DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's amendment filed on 6/3/2021 has been entered. Claims 1, 11, 17, 19 are currently amended claims. Claim 21 is currently cancelled.  Claim 20 is previously cancelled claim. Claims 1-19 are pending in the application. 
The objection of claims 11, 17 due to informalities have been withdrawn in light of applicant’s amendment to the claims.
Response to Arguments
Regarding the non-statutory double patenting rejection, examiner asserts applicant’s argument does not apply to the provisional nonstatutory double patenting rejection in the current office action with newly applied prior art Grubbs.
The Applicant's arguments (see pages 8-9 of the Remarks filed on 6/3/2021) with respect to Claims 1, 11 have been fully considered and asserted moot in view of current claim rejection with newly applied prior art Grubbs. 
Examiner acknowledges applicant has amended claim 1 (similarly claim 11) to recite with amendment underlined “receiving, at the client, a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export…”, and “wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system”. Applicant argued Brown does not state, or even suggest, that the exportation of the 
Applicant further argued the cited references fail to disclose or suggest the claim elements "... the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system." See page 9 of the Remarks. The examiner agrees with applicant that the combination of Brown, Broido and Latha does not expressly teaches the underlined features above, however upon further search and reconsideration, newly found prior art Grubbs is asserted to teach the features. See current claim rejection under 35 USC 103 for details. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending application 15/883,869 (hereinafter, “869”) in view of US20060129558A1 Brown et al (hereinafter, “Brown”) further in view of Latha et al (US20170019457A1, hereinafter, “Latha”) and Grubbs et al (US20030009449A1, hereinafter, “Grubbs”).
Claim 1 of 869 discloses all of the limitations recited in claim 1, similarly claim 11, except “directory structure”, “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export”, “a response of the fileserver to the RPC”, and “wherein the sparse client- specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system”, as highlighted in the table below. 
However, Brown discloses the master pseudofs comprises a directory structure (Brown, see Fig. 3, The server view), and RPC, “Server 104 also contains an RPC server stub 130 which receives commands/signals from RPC client stub 118 across network 106” (Brown, e.g. [0005], referring to Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Brown in the dynamic pseudofs creation and management of 869 by using RPC to provide exported directories to which client can access. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow clients to view the exported filesystem tree as a collection of filesystem regardless of the actual file being in a physical filesystem (Brown, [Abstract], [0013]).
Although the combination of 869 and Brown does not explicitly teach “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export”, and “a response of the fileserver to the RPC”, however in the same field of endeavor Latha teaches: 
transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export; a response of the fileserver to the RPC (Latha, [0009] In operation, an application running on a NFS client node may attempt to access a file contained in an exported share (i.e. export)... The NFS client may then make a remote procedure call (RPC) to the NFS server (i.e. transmitting, from a client, a remote procedure call (RPC) to a fileserver) running on a node that is directly attached to the storage device containing the directory. And [0010] The networking layer at the NFS server may then receive the RPC form the network. The RPC may be passed to the NFS server to access the file system containing the exported share… The NFS server may then perform the operation requested (i.e. response of the fileserver to the RPC) in the RPC directly on the file system… The NFS server may respond to the NFS client through a response to the RPC). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Latha in the dynamic pseudofs creation and management of 869-Brown by making a RPC to the NFS server in a distributed computing file system to share directories and files over a network. This would have been obvious because the person having ordinary skill in the art would have been motivated to have client to send the RPC using a networking layer to pass to NFS server to access file system containing the exported share (Latha, [Abstract], [0009-0010]).
Although the combination of 869, Brown and Latha does not explicitly teach “wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system”, however in the same field of endeavor Grubbs teaches: 
and wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system (Grubbs, discloses file export including export information in extended attribute data for file write protection [Abstract]. And [0010] the system administrator updates the export information in the extended attribute data when a new user is allowed access to the file system.  The system administrator can also select if he wants to have the NFS export information automatically provided to the kernel during a file mount. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Grubbs in the exporting server file system of 869-Brown-Latha by having system administrator to include export information in the file system extended attribute data area. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow the system administrator to select to have the export information automatically provided to the kernel during file mount for file export write protection (Grubbs, [Abstract], [0010]).
Claims 2-10, 12-19 are rejected as being dependent on claim 1 and 11 respectively.
Instant Application 15/883,960
Copending Application 15/883,869
Claim 1, A method, comprising the operations:

transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export;

receiving, at the client, a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure; 

and building, at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs, and wherein the sparse client- specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system.

Claim 11 is rejected with same reason set forth above as for claim 1.
Claim 1. A method, comprising performing the following operations: 

connecting, by a client, to a fileserver of a data protection system; 



initiating, by an application hosted at the client, a filesystem operation that is associated with a master pseudofs of the fileserver, and the master pseudofs comprises a non-virtual filesystem that is accessible by the client; 



creating, at the client, a client-specific pseudofs that comprises only those nodes of the master pseudofs that the client is authorized to access, and the client-specific pseudofs comprises a virtual filesystem whose configuration is derived from a configuration of the non-virtual filesystem of the master pseudofs; 

and performing, at the client, the filesystem operation using the client-specific pseudofs.
Claim 5. The method as recited in claim 1, wherein the sparse client-specific pseudofs does not include any nodes of the master pseudofs that the client is not authorized to access.

Similarly for claim 15.
Claim 3. The method as recited in claim 1, wherein nodes of the master pseudofs that the client is not authorized to access are not visible to the client.
Claim 9. The method as recited in claim 1, further comprising using the sparse client-specific pseudofs to access the export and perform an operation concerning the export.
Claim 5. The method as recited in claim 1, wherein the filesystem operation performed at the client comprises one or more of a read operation, a write operation, a delete operation, or a restore operation.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US20060129558A1, hereinafter, “Brown”), in view of Broido et al (US20160231952A1, hereinafter, "Broido"), further in view of Latha et al (US20170019457A1, hereinafter, “Latha”) and Grubbs et al (US20030009449A1, hereinafter, “Grubbs”).
Regarding claim 1, Brown teaches:
A method (Brown, A technique for providing an accurate view of an exported file system structure), comprising the following operations: 
receiving, at the client, [a response of the fileserver to the RPC], and the response of the fileserver comprises node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure (Brown, [0016] A method, … for providing an accurate view of an exported file system structure. An in-memory filesystem is maintained as a combination of separate filesystems, each corresponding to a physical file system on the server.  Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof.  This allows the server to present a filesystem tree to a client which includes the files explicitly exported (i.e. the response of the fileserver, based on node information concerning the export) … Clients can thus view the exported filesystem tree as a collection of filesystems); (See Latha below for limitation(s) in bracket)
and [building], at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs (Brown, see e.g. [0013] Providing such a root node allows users on a client system to traverse a file system hierarchy that contains exported file systems or portions thereof even though the entire file system hierarchy may not have been exported to such client.  For example, as shown at 300 in FIG. 3, a portion of a server file system is shown at 302, and the directories vol0, vol1 and archive (shown as bolded and by solid line connection to their respective parent directory) are to be exported from a server to a client (i.e. derived from a configuration of the directory structure of the master pseudofs). Also [0040] an in-memory filesystem is maintained as a combination of separate filesystems, each corresponding to an exported node of a physical filesystem on the server…  This allows the server to present a filesystem tree (i.e. node information) to the client which includes the files explicitly exported ... Clients can view the exported filesystem tree as a collection of filesystems. Also [0047] when processing a lookup operation requested by a client, the server uses this information to determine … and (2) if the client has access to that exported filesystem. Also see Fig. 3 client view 304 showing nodes that client has access to but not including nodes vol2 and admin, therefore sparse client-specific), and [wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system] (see Grubbs below for teachings of limitations in bracket). 
While Brown discloses sparse client-specific pseudo file system with exported hierarchical file system information, but does not explicitly teach building at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, however in the same field of endeavor Broido teaches: 
building, at the client, a sparse client-specific [pseudofs] that is based on the node information received from the fileserver, and the sparse client-specific [pseudofs] includes fewer than all the master pseudofs nodes that the client is authorized to access (Broido, [Abstract] a client that is coupled to the storage system via a network, a request to obtain a client filesystem object list related to at least a certain portion of the filesystem (i.e. sparse client-specific). And [0044] … the storage system creates (i.e. building) the client filesystem object list based on the filesystem list file of the requested filesystem. The building may include selecting among the entire filesystem's files only requested files and/or only allowed files and obtaining required file's attributes. Also [0082] an executable file that once executed by the client causes the client to respond to the request to obtain the client filesystem object list related to the at least certain portion (i.e. fewer than all the master pseudofs nodes) of the filesystem by generating the client filesystem object list), wherein the sparse client-specific [pseudofs] comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master [pseudofs] (Broido, [0020] wherein the interface is configured to receive, … a request to obtain a client filesystem object list related to at least a certain portion of the filesystem; … wherein the client filesystem object list comprises at least one pathname of at least one filesystem object that belongs to the at least certain portion of the filesystem; and wherein the interface is configured to send the client filesystem object list to the client). See Brown above for pseudofs.
 Examiner further notes that both Brown and Broido teaches sparse client-specific file system since sparse is interpreted as portion or partial or not whole of the master file system (see Brown [Abstract] Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof, and Broido [Abstract] receiving, from a client that is coupled to the storage system via a network, a request to obtain a client filesystem object list related to at least a certain portion of the filesystem).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Broido in the exporting server file system of Brown by generating client filesystem object list for managing filesystem to obtain a client filesystem object list related to at least a certain portion of the filesystem. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the client filesystem object list related to at least a certain portion of the filesystem in the filesystem management of Broido to build a sparse client-specific pseudo filesystem (Broido, [Abstract]) from Brown’s exported hierarchical file system.
While the combination of Brown-Broido does not explicitly teach transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, a response of the fileserver to the RPC, however in the same field of endeavor Latha teaches: 
transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export (Latha, [0009] In operation, an application running on a NFS client node may attempt to access a file contained in an exported share (i.e. export)... The NFS client may then make a remote procedure call (RPC) to the NFS server (i.e. transmitting, from a client, a remote procedure call (RPC) to a fileserver) running on a node that is directly attached to the storage device containing the directory),
a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export (Latha, [0010] The networking layer at the NFS server may then receive the RPC form the network. The RPC may be passed to the NFS server to access the file system containing the exported share… The NFS server may then perform the operation requested (i.e. response of the fileserver to the RPC) in the RPC directly on the file system… The NFS server may respond to the NFS client through a response to the RPC),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Latha in the exporting server file system of Brown-Broido by making a RPC to the NFS server in a distributed computing file system to share directories and files over a network. This would have been obvious because the person having ordinary skill in the art would have been motivated to have client to send the RPC using a networking layer to pass to NFS server in response RPC to access file system containing the exported share (Latha, [Abstract], [0009-0010]).
While the combination of Brown-Broido-Latha does not explicitly teach the following limitation(s), however in the same field of endeavor Grubbs teaches: 
and [building, … a sparse client-specific pseudofs …] (see Brown’s teachings shown above), and wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system (Grubbs, discloses file export including export information in extended attribute data for file write protection, see [Abstract]. And [0010] It has been discovered that by including NFS export information in a file system extended attributes data area, maintenance of the export information is reduced… the system administrator updates the export information in the extended attribute data when a new user is allowed access to the file system. The system administrator can also select if he wants to have the NFS export information automatically provided to the kernel during a file mount. Examiner notes that the system administrator updates and provides NFS export information to the kernel automatically and satisfies user’s demand for file access according to file export information. See Brown and Broido for sparse client-specific pseudofs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Grubbs in the exporting server file system of Brown-Broido-Latha by having system administrator to include export information in the file system extended attribute data area. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow the system administrator to select to have the export information automatically provided to the kernel during file mount for file export write protection (Grubbs, [Abstract], [0010]).

Regarding claim 11, Brown-Broido-Latha-Grubbs combination teaches:
A non-transitory storage medium having stored therein instructions when executed by one or more hardware processors (Brown, see Fig. 5 a data processing system with processors 502, 504, and claim 17 a computer program product in a computer readable medium), perform the operations comprising: method steps substantially similar to claim 1, therefore is rejected with the same reason set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 12, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the directory structure of the client-specific pseudofs and/or the directory structure of the master pseudofs comprises a respective tree structure (Brown, [0016] Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof.  This allows the server to present a filesystem tree to a client … Clients can thus view the exported filesystem tree as a collection of filesystems).

Regarding claim 3, similarly claim 13, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the node information received by the client comprises information identifying the node, or nodes, that are needed by the client to navigate to, and access, the export (Broido, [0068] For example, the attribute retrieval information may be an inode number that points to an inode where the attributes are stored. And [0076] Filesystem attribute metadata about client access permissions related to the files that belong to the at least certain portion of the filesystem).

Regarding claim 4, similarly claim 14, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the node information received by the client comprises information concerning one or more nodes of the master [pseudofs] (Broido, [0068] For example, the attribute retrieval information may be an inode number that points to an inode where the attributes are stored. And [0076] Filesystem attribute metadata about client access permissions related to the files that belong to the at least certain portion of the filesystem (i.e. one or more nodes of the master pseudofs)) and Brown further teaches pseudofs.

Regarding claim 5, similarly claim 15, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs does not include any nodes of the master pseudofs that the client is not authorized to access (Broido, [0046] If a certain sub-tree is not permitted to be accessed by the client, then none of the files or directories within the certain sub-tree will be included in the client filesystem object list (i.e. sparse client-specific pseudofs).

Regarding claim 6, similarly claim 16, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs includes the node or nodes identified in the node information supplied by the fileserver (Broido, [0056] The storage system may store additional filesystem metadata (not shown)--such as but not limited to filesystem attribute metadata that include attributes (other than pathnames) of the files that belong to the filesystem. The additional filesystem metadata may be for example, inodes, directories information, etc.).

Regarding claim 8, similarly claim 18, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs is updated automatically as a result of an update to the master pseudofs (Broido, [0017] The maintaining may include updating in real time (i.e. updated automatically) the filesystem data structure in response to an addition of any filesystem object to the filesystem, … Also [0037] Based on the filesystem list file, the storage system can provide a client filesystem object list that includes pathnames of all or part of the files in the filesystem and optionally, additional attributes of each file. And [0038] Whenever a change in the list file of the filesystem occurs, the filesystem list file is updated, And [0065] Stage 210 may include updating the filesystem data structure whenever a file system operation that should affect the filesystem data structure is executed).

Regarding claim 9, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, further comprising using the sparse client-specific pseudofs to access the export and perform an operation concerning the export (Brown, [0047] For directories which are the root of an exported filesystem, as indicated by the second new pfsnode flag previously described, the covering pfsnodes will contain access information for the exported filesystem).

Regarding claim 10, Brown-Broido-Latha-Grubbs combination further teaches:
The method as recited in claim 1, further comprising modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the modifying, the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access (Broido, [0017] The maintaining may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem, and [0066] For example--stage 210 may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem). 

Regarding claim 19, Brown-Broido-Latha-Grubbs combination further teaches:
The non-transitory storage medium as recited in claim 11, wherein the operations further comprise performing one or both of: using the sparse client-specific pseudofs to access the export and perform an operation concerning the export (Brown, [0047] For directories which are the root of an exported filesystem, as indicated by the second new pfsnode flag previously described, the covering pfsnodes will contain access information for the exported filesystem); 
or modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the modifying, the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access (Broido, [0017] The maintaining may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem, and [0066] For example--stage 210 may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem). It is examiner note that Broido teaches the client file object is a portion of the server file object therefore includes fewer than all the master pseudofs of the server.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Broido-Latha-Grubbs as applied above to claim 1 and 11 respectively, further in view of Okun et al (US20160371297A1, hereinafter, “Okun”).
Regarding claim 7, similarly claim 17, Brown-Broido-Latha-Grubbs combination teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
The combination of Brown-Broido-Latha-Grubbs does not explicitly teach the following limitation, but in the same field of endeavor Okun teaches: 
wherein the building of the sparse client-specific pseudofs is performed by the client without traversing the master pseudofs (Okun, [0034] it is desirable to maintain for each directory in a filesystem tree, persistent hierarchical aggregates or "metric values" for file attributes of the filesystem objects contained by the subtree defined by that directory.  Accordingly, a request for such metrics for a particular subtree can be satisfied without exhaustively traversing each level of the subtree of the filesystem tree structure in response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Okun in the exporting server file system of Brown-Broido-Latha-Grubbs by fulfilling request from client without exhaustively traversing each level of subtree of the filesystem tree structure. This would have been obvious because the person having ordinary skill in the art would have been motivated to avoid latency, performance fluctuations, increased I/O costs in file system management (Okun, [Abstract], [0031], [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Tripathi et al (US20190005154A1). Discloses method of extracting user-specific content by generating hierarchical data structure from target data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M LEE/Examiner, Art Unit 2436   

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436